Citation Nr: 0000098	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had active duty training from April 3 to July 
25, 1975.  She also had service in the Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions that denied service connection for 
residuals of a right foot injury.


FINDING OF FACT

The appellant has not submitted competent (medical) evidence 
linking her current right foot disability, first found many 
years after service, to an incident of service, including an 
acute right foot condition treated in service.


CONCLUSION OF LAW

The claim for service connection for residuals of a right 
foot injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§  101(24), 106 (West 1991).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, evidence which shows that her claim for service 
connection for residuals of a right foot injury is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such a 
claim, her appeal must, as a matter of law, be denied, and 
there is no duty on the VA to assist her further in the 
development of the claim.  Murphy at 81.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

A review of the appellant's VA claims folder shows that 
service-connection has not been established for any disorder.  
Service medical records reveal that a healed fracture of a 
toe, unspecified, was noted on the enlistment examination.  
The appellant was seen on April 14, 1975, with toe pain.  She 
gave a history of breaking the toe "some time ago."  She 
was unable to stand any pressure.  She was in podiatry the 
following day.  She complained of pain and a pins-and-needles 
sensation in the right foot over the last 4 days.  This was 
her first week of basic training.  There was pain across the 
dorsal aspect of the right foot, particularly in the areas of 
the 3rd and 4th metatarsal shafts.  The impression was 
"contusion."  A gel boot and a temporary L-3 profile for 8 
days were planned.

The appellant was seen again on April 23.  She had removed 
her gel boot on the 6th day.  The foot now only bothered her 
on activity.  She was returned to duty.

A report of hospitalization in Bristol Hospital in January 
1982, for unrelated causes, includes a history of a fractured 
toe "repaired at age 5 and again at age 17."  As the 
appellant was born in October 1954, she was 20 at the time of 
her service in 1975.  

The post-service medical reports do not demonstrate the 
presence of a right foot disability until the 1990's.  These 
medical records do not link the appellant's current right 
foot disability to an incident of service.  A VA report of 
the appellant's outpatient treatment in May 1998 notes a 
history of right foot Achilles tendon rupture in service and 
that she had right foot pain.  The assessment was right foot 
pain of unknown etiology.  While this medical report notes a 
history of a right Achilles tendon rupture in service, this 
information is based on history reported by the appellant 
that was recorded by the examiner and it is not enhanced 
medical information.  Such information is not competent 
medical evidence of a chronic right foot disability in 
service.  LeShore v. Brown, 8 Vet. App. 406 (1995).  A claim 
is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.

Statements from acquaintances of the appellant are to the 
effect that she has had right foot pain for many years since 
an injury in service.  This evidence is presumed credible for 
the purpose of assessing well-groundedness, but is not 
competent to show either the diagnosis of chronic disability 
in service or a causal connection between the asserted 
continuity of symptomatology and the current disability.  
38 C.F.R. § 3.303(b).  Statements and testimony from the 
appellant are to the effect that she ruptured her right 
Achilles tendon in service and that her current right foot 
disability is causally related to this injury, but this lay 
evidence is not sufficient to demonstrate the presence of a 
chronic disability in service or to support a claim based on 
medical causation.  Clyburn v. West, 12 Vet. App. 296 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
showing the presence of a chronic right foot disability in 
service or for many years later, and there is no competent 
(medical) evidence linking the appellant's current right foot 
disability, first found long after service, to an incident of 
service, including the right foot symptoms in service.  
Hence, her claim for service connection for residuals of a 
right foot injury is not plausible, and it is denied as not 
well grounded.


ORDER

The claim for service connection for residuals of a right 
foot injury is denied as not well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

